UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-25783 AMERICANA DISTRIBUTION, INC. (Exact name of registrant as specified in its charter) Colorado 84-1453702 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 281 8th Street Jersey City, NJ 07302 (Address of principal executive offices) (Zip Code) (201) 320-1019 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the number of shares outstanding of each of the issuer's classes of common equity, as of June 30, 2007:1,345,451,582 shares of common stock. Americana Distribution, Inc. INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition 4 Item 3. Control and Procedures 7 PART II OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sale of Equity of Securities 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 SIGNATURE 11 2 Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 3 PART I. FINANCIAL INFORMATION Item 1.Financial statements Americana Distribution, Inc. Condensed Balance Sheets As of June 30, December 31, 2007 2006 ASSETS (Unaudited) (Audited) Current Assets Cash and cash equivalents $ 1,034 $ 1,034 Total Current Assets 1,034 1,034 Property and Equipment, net TOTAL ASSETS $ 1,034 $ 1,034 LIABILITIES AND SHAREHOLDER'S DEFICIT Current Liabilities Accounts payable 219,717 219,717 Accrued expenses 637,582 520,285 Notes payable 1,242,094 1,169,793 Notes Payable-June Convertible Debt 280,000 280,000 Total current liabilities 2,379,393 2,189,795 Shareholder's deficit Preferred stock, no par 20,000,000 shares authorized 0(unaudited) no shares issued and outstanding - - Common stock, $0.001 par value 5,000,000,000 shares authorized - - (unaudited) and 1,345,451,582 shares issued and outstanding for June 30, 2007 and December 31, 2006, respectively 1,292,605 1,239,749 Additional paid-in capital 15,969,348 16,006,348 Accumulated deficit (19,640,312 ) (19,434,858 ) Total shareholder's deficit (2,378,359 ) (2,188,761 ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ 1,034 $ 1,034 See Accompanying Notes to Financial Statements. F-1 Americana Distribution, Inc. Statements of Operations (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30 FOR THE THREE MONTHS ENDED JUNE 30 2007 2006 2007 2006 Revenue 0 0 0 0 Cost of Goods Sold 0 0 0 0 Gross Profit 0 0 0 0 Operating expenses Compensation/Consulting expense 9,200 177,310 0 107,510 Selling, general and administration 8,457 11,581 0 7,709 Professional Fees 70,500 286,750 17,000 7,052 Total operating expenses 88,157 475,641 17,000 122,271 Loss from operations (88,157 ) (475,641 ) (17,000 ) (122,271 ) Other Income (Expense) Interest Expense (117,298 ) (112,400 ) (58,848 ) (56,200 ) Cancellation of Debt 0 184,543 0 184,543 Total other income (expense) (117,298 ) 72,143 (58,848 ) 128,343 Loss (205,455 ) (403,498 ) (75,848 ) 6,072 Basic and diluted loss per share: From before extraordinary item $ After extraordinary item $ Basic and diluted weighted-average shares outstanding See Accompanying Notes to Financial Statements. F-2 Americana Distribution, Inc. Condensed Statement of Cash Flows (Unaudited) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Cash Flows from Operating Activities: Net Loss from continuing operations $ (205,455 ) $ (403,498 ) Adjustments to reconcile net loss to net cash provided by operating activities Activities: Depreciation and amortization Issuance of common stock to board members and employees for services rendered 0 137,299 Issuance of common stock to consultants for services rendered 0 326,760 Provision for allowance for doubtful accounts (Increase) decrease in Accounts receivable Inventory Prepaid expenses and other current assets 0 25,000 Increase (decrease) in Account payable Accrued expenses (114,298 ) (156,777 ) Beneficial Conversion Expense 8,457 Warrant Expense Net cash provided/(used) in operating activities (82,700 ) (71,216 ) Net Cash Used by Operating Activities Cash Flows from Investing Activities Purchase of property and equipment -0- -0- Net cash used in investing activities -0- -0- Cash flows from financing activities Proceeds from notes payable 82,700 30,000 Payments on notes payable - - Proceeds from the sale of stock -0- 42,200 Net cash provided/used by financing activities 82,700 72,000 Net increase in cash and cash equivalents -0- 784 Cash and cash equivalents, beginning of period 1,034 Cash and cash equivalents, end of period 1,034 $ 784 Supplemental disclosures of cash flow information Interest paid $ $ Income taxes paid $ - $ - See Accompanying Notes to Financial Statements. F-3 AMERICANA DISTRIBUTION, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2007 NOTE 1. BASIS OF PRESENTATION The unaudited internal condensed financial statements and related notes have been prepared by Americana Distribution, Inc., and are not subject to an audit pursuant to the rules and regulations of the Securities and Exchange Commission.
